                Case 4:20-cv-01346-DMR Document 1 Filed 02/21/20 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                       NORTHERN DISTRICT OF CALIFORNIA
10
     SARBJIT DHESI; JEFFREY              ) Case No.
11
     KATZ; individually and on behalf of )
12   all others similarly situated,      ) CLASS ACTION
13                                       )
     Plaintiff,                          ) COMPLAINT FOR VIOLATIONS
14                                       ) OF:
15          vs.                          )
                                         ) 1. NEGLIGENT VIOLATIONS OF
16                                            THE TELEPHONE CONSUMER
                                         )    PROTECTION ACT [47 U.S.C.
17   PRACTICE WEALTH LTD; DOES )              §227 ET SEQ.]
     1 through 10, inclusive,            ) 2. WILLFUL VIOLATIONS OF THE
18                                            TELEPHONE CONSUMER
                                         )    PROTECTION ACT [47 U.S.C.
19   Defendant(s).                       )    §227 ET SEQ.]
20                                       )
                                         ) DEMAND FOR JURY TRIAL
21
           Plaintiff, SARBJIT DHESI and Plaintiff, JEFFREY KATZ (“Plaintiffs”), on
22
     behalf of themselves and all others similarly situated, alleges the following upon
23
     information and belief based upon personal knowledge:
24
                                  NATURE OF THE CASE
25
           1.      Plaintiffs bring this action for themselves and others similarly situated
26
     seeking damages and any other available legal or equitable remedies resulting from
27
     the illegal actions of PRACTICE WEALTH LTD (“Defendant”), in negligently,
28
     knowingly, and/or willfully contacting Plaintiffs via “telephone facsimile machine”

                                   CLASS ACTION COMPLAINT
                                              -1-
                  Case 4:20-cv-01346-DMR Document 1 Filed 02/21/20 Page 2 of 9




 1   in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 2   (“TCPA”), thereby causing Plaintiffs and all others similarly situated to incur the
 3   costs of receiving unsolicited advertisement messages via “telephone facsimile
 4   machines” and invading their privacy.
 5                                JURISDICTION & VENUE
 6           2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
 7   residents of California, seeks relief on behalf of a Class, which will result in at least
 8   one class member belonging to a different state than that of Defendant, a company
 9   with its principal place of business and State of Incorporation in California.
10   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the
11   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
12   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
13   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
14   (“CAFA”) are present, and this Court has jurisdiction.
15           3.      Venue is proper in the United States District Court for the Northern
16   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
17   business within the state of California and Plaintiff resides within this District.
18                                          PARTIES
19           4.      Plaintiff, SARBJIT DHESI (“Plaintiff”), is a natural person residing
20   in Contra Costa County, California and is a “person” as defined by 47 U.S.C. § 153
21   (39).
22           5.      Plaintiff, JEFFREY KATZ (“Plaintiff”), is a natural person residing

23   in San Francisco, California and is a “person” as defined by 47 U.S.C. § 153 (39).

24           6.      Defendant,    PRACTICE       WEALTH         LTD     (“Defendant”      or

25
     “DEFENDANT”), is a marketer of medical products, and is a “person” as defined

26
     by 47 U.S.C. § 153 (39).

27
             7.      The above named Defendant, and its subsidiaries and agents, are

28
     collectively referred to as “Defendants.” The true names and capacities of the



                                     CLASS ACTION COMPLAINT
                                                -2-
                 Case 4:20-cv-01346-DMR Document 1 Filed 02/21/20 Page 3 of 9




 1   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2   currently unknown to Plaintiffs, who therefore sues such Defendants by fictitious
 3   names. Each of the Defendants designated herein as a DOE is legally responsible
 4   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 5   Complaint to reflect the true names and capacities of the DOE Defendants when
 6   such identities become known.
 7          8.      Plaintiffs are informed and believes that at all relevant times, each and
 8   every Defendant was acting as an agent and/or employee of each of the other
 9   Defendants and was acting within the course and scope of said agency and/or
10   employment with the full knowledge and consent of each of the other Defendants.
11   Plaintiffs are informed and believes that each of the acts and/or omissions
12   complained of herein was made known to, and ratified by, each of the other
13   Defendants.
14                                FACTUAL ALLEGATIONS
15          9.      Beginning in or around June 2019, Defendant contacted Plaintiff
16   SARBJIT DHESI on his telephone facsimile numbers ending in -9390, and in an
17   effort to sell or solicit its services.
18          10.     Beginning in or around June 2019, Defendant contacted Plaintiff
19   JEFFREY KATZ on his telephone facsimile numbers ending in -3052, and in an
20   effort to sell or solicit its services.
21          11.     Defendant contacted Plaintiffs via facsimile from telephone numbers
22   confirmed to belong to Defendant, including without limitation (951) 693-4627.

23          12.     Defendant contacted Plaintiff SARBJIT DHESI between on or around

24   June of 2019 in an effort to solicit its business.

25
            13.     Defendant contacted Plaintiff JEFFREY KATZ between on or around

26
     June of 2019 in an effort to solicit its business.

27
            14.     Defendant’s messages constituted “telephone solicitation” as defined

28
     by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by



                                     CLASS ACTION COMPLAINT
                                                -3-
                Case 4:20-cv-01346-DMR Document 1 Filed 02/21/20 Page 4 of 9




 1   the TCPA, 47 U.S.C. § 227(a)(5).
 2          15.    Defendant used an “telephone facsimile machine” as defined by 47
 3   U.S.C. § 227(a)(3) to place its calls to Plaintiffs seeking to sell or solicit its business
 4   services.
 5          16.    Defendant’s calls constituted calls that were not for emergency
 6   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 7          17.    Defendant’s calls were placed to telephone facsimile numbers
 8   assigned to a telephone service for which Plaintiff incurs a charge for incoming
 9   messages.
10          18.    Plaintiffs are not a customer of Defendant’s services and has never
11   provided any personal information, including his telephone facsimile number(s), to
12   Defendant for any purpose whatsoever. Accordingly, Defendant never received
13   Plaintiffs’ “prior express consent” to receive calls using a telephone facsimile
14   machine pursuant to 47 U.S.C. § 227(b)(1)C).
15          19.    Furthermore, the messages that Defendant sent to Plaintiff lacked the
16   “opt-out” notice pursuant to 47 U.S.C. § 227(b)(2)(D).
17                                 CLASS ALLEGATIONS
18          20.    Plaintiffs bring this action on behalf of himself and all others similarly
19   situated, as a member of the proposed class (hereafter “The Class”) defined as
20   follows:
21
                   All persons within the United States who received any
22                 telephone facsimile messages from Defendant to said
23                 person’s telephone facsimile number made through the
                   use of any telephone facsimile machine and such person
24
                   had not previously consented to receiving such messages
25                 and such messages did not contain any opt-out notice
26                 within the four years prior to the filing of this Complaint
27
28
            21.    Plaintiffs represent, and is a member of, The Class, consisting of All



                                    CLASS ACTION COMPLAINT
                                               -4-
              Case 4:20-cv-01346-DMR Document 1 Filed 02/21/20 Page 5 of 9




 1   persons within the United States who received any telephone facsimile messages
 2   from Defendant to said person’s telephone facsimile number made through the use
 3   of any telephone facsimile machine and such person had not previously not
 4   provided their telephone facsimile number to Defendant within the four years prior
 5   to the filing of this Complaint, nor did the telephone facsimile message contain an
 6   opt-out notice.
 7         22.    Defendant, its employees and agents are excluded from The Class.
 8   Plaintiffs do not know the number of members in The Class, but believes the Class
 9   members number in the thousands, if not more. Thus, this matter should be certified
10   as a Class Action to assist in the expeditious litigation of the matter.
11         23.    The Class is so numerous that the individual joinder of all of its
12   members is impractical. While the exact number and identities of The Class
13   members are unknown to Plaintiffs at this time and can only be ascertained through
14   appropriate discovery, Plaintiffs are informed and believes and thereon alleges that
15   The Class includes thousands of members. Plaintiffs allege that The Class members
16   may be ascertained by the records maintained by Defendant.
17         24.    Plaintiffs and members of The Class were harmed by the acts of
18   Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
19   and Class members via their telephone facsimile numbers thereby causing
20   Plaintiffs and Class members to incur certain charges or reduced telephone
21   facsimile time for which Plaintiffs and Class members had previously paid by
22   having to retrieve or administer messages left by Defendant during those illegal

23   calls, and invading the privacy of said Plaintiffs and Class members.

24         25.    Common questions of fact and law exist as to all members of The

25
     Class which predominate over any questions affecting only individual members of

26
     The Class. These common legal and factual questions, which do not vary between

27
     Class members, and which may be determined without reference to the individual

28
     circumstances of any Class members, include, but are not limited to, the following:



                                   CLASS ACTION COMPLAINT
                                              -5-
                Case 4:20-cv-01346-DMR Document 1 Filed 02/21/20 Page 6 of 9




 1
 2         a.      Whether, within the four years prior to the filing of this Complaint,
                   Defendant sent telephone facsimile messages (other than for
 3                 emergency purposes or made with the prior express consent of the
 4                 called party and with an opt-out notice contained in the messages) to
                   a Class member using any telephone facsimile machine to any
 5
                   telephone number assigned to a telephone facsimile service;
 6         b.      Whether Plaintiffs and the Class members were damaged thereby, and
 7
                   the extent of damages for such violation; and
           c.      Whether Defendant should be enjoined from engaging in such conduct
 8                 in the future.
 9
10         26.     As a person who received numerous messages from Defendant using
11   a telephone facsimile machine, without Plaintiffs’ prior express consent, Plaintiffs

12   are asserting claims that are typical of The Class.

13
           27.     Plaintiffs will fairly and adequately protect the interests of the

14
     members of The Class. Plaintiffs have retained attorneys experienced in the

15
     prosecution of class actions.

16
           28.     A class action is superior to other available methods of fair and
     efficient adjudication of this controversy, since individual litigation of the claims
17
     of all Class members is impracticable. Even if every Class member could afford
18
     individual litigation, the court system could not. It would be unduly burdensome
19
     to the courts in which individual litigation of numerous issues would proceed.
20
     Individualized litigation would also present the potential for varying, inconsistent,
21
     or contradictory judgments and would magnify the delay and expense to all parties
22
     and to the court system resulting from multiple trials of the same complex factual
23
     issues. By contrast, the conduct of this action as a class action presents fewer
24
     management difficulties, conserves the resources of the parties and of the court
25
     system, and protects the rights of each Class member.
26
           29.     The prosecution of separate actions by individual Class members
27
     would create a risk of adjudications with respect to them that would, as a practical
28



                                     CLASS ACTION COMPLAINT
                                                -6-
              Case 4:20-cv-01346-DMR Document 1 Filed 02/21/20 Page 7 of 9




 1   matter, be dispositive of the interests of the other Class members not parties to such
 2   adjudications or that would substantially impair or impede the ability of such non-
 3   party Class members to protect their interests.
 4         30.    Defendant has acted or refused to act in respects generally applicable
 5   to The Class, thereby making appropriate final and injunctive relief with regard to
 6   the members of the California Class as a whole.
 7
 8                             FIRST CAUSE OF ACTION
 9          Negligent Violations of the Telephone Consumer Protection Act
10                                 47 U.S.C. §227 et seq.
11         31.    Plaintiffs repeat and incorporate by reference into this cause of action
12   the allegations set forth above at Paragraphs 1-27.
13         32.    The foregoing acts and omissions of Defendant constitute numerous
14   and multiple negligent violations of the TCPA, including but not limited to each
15   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
16         33.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
17   seq., Plaintiffs and the Class Members are entitled an award of $500.00 in
18   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
19   227(b)(3)(B).
20         34.    Plaintiffs and the Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                           SECOND CAUSE OF ACTION

23   Knowing and/or Willful Violations of the Telephone Consumer Protection Act

24                                 47 U.S.C. §227 et seq.

25
           35.    Plaintiffs repeat and incorporates by reference into this cause of

26
     action the allegations set forth above at Paragraphs 1-27.

27
           36.    The foregoing acts and omissions of Defendant constitute numerous

28
     and multiple knowing and/or willful violations of the TCPA, including but not



                                   CLASS ACTION COMPLAINT
                                              -7-
              Case 4:20-cv-01346-DMR Document 1 Filed 02/21/20 Page 8 of 9




 1   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
 2   seq.
 3          37.    As a result of Defendant’s knowing and/or willful violations of 47
 4   U.S.C. § 227 et seq., Plaintiffs and the Class members are entitled an award of
 5   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 6   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7          38.    Plaintiffs and the Class members are also entitled to and seek
 8   injunctive relief prohibiting such conduct in the future.
 9                                 PRAYER FOR RELIEF
10   WHEREFORE, Plaintiffs request judgment against Defendant for the following:
11                              FIRST CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                  47 U.S.C. §227 et seq.
14                • As a result of Defendant’s negligent violations of 47 U.S.C.
15                 §227(b)(1), Plaintiffs and the Class members are entitled to and
16                 request $500 in statutory damages, for each and every violation,
17                 pursuant to 47 U.S.C. 227(b)(3)(B); and
18                • Any and all other relief that the Court deems just and proper.
19                            SECOND CAUSE OF ACTION
20   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
21                                  47 U.S.C. §227 et seq.
22                • As a result of Defendant’s willful and/or knowing violations of 47

23                 U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to

24                 and request treble damages, as provided by statute, up to $1,500, for

25
                   each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47

26
                   U.S.C. §227(b)(3)(C); and

27
                  • Any and all other relief that the Court deems just and proper.

28



                                   CLASS ACTION COMPLAINT
                                              -8-
              Case 4:20-cv-01346-DMR Document 1 Filed 02/21/20 Page 9 of 9




 1                                    JURY DEMAND
 2         39.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiffs reserve their right to a jury on all issues so triable.
 4
 5         Respectfully Submitted this 21st day of February, 2020.
 6                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                     By: /s Todd M. Friedman
                                         Todd M. Friedman
 8                                       Law Offices of Todd M. Friedman
 9                                       Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
